Citation Nr: 0945067	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD with chest pain and accelerated 
heartbeat, to include as secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from September 1988 to 
August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Columbia 
RO.  In September 2006, November 2007, and August 2009, the 
matter was remanded for additional notice and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

As noted previously, this matter has been remanded on 
previous occasions.  The most recent remand requested 
development that included returning the claims file to the 
psychologist who conducted the April 2009 VA examination for 
clarification of her opinion.  Unfortunately, this portion of 
the remand was not completed.  

The Board requires this information in order to ensure proper 
appellate review of this claim.  Without this information, 
the appeal will again be remanded.

In its August 2009 remand, the Board noted that the Veteran 
had been diagnosed with PTSD, a panic disorder and a major 
depressive disorder by a VA psychiatric examiner in April 
2009.  The examiner noted that the Veteran's then current 
anxiety was a continuation of anxiety in service due to the 
Veteran having witnessed a traffic fatality while she served 
on active duty.  

Apparently, although the April 2009 VA examiner reported that 
she had examined the claims folder, the factual basis of her 
opinion is not clear.  

Firstly, the Veteran's April 2009 account to the examiner of 
having witnessed a traffic accident while in service was the 
first time that the Veteran had reported the occurrence of 
such a stressor.  Thus, the stressor was not substantiated 
which the law requires in the case of non-combat veterans to 
be granted service connection for PTSD.  On remand, the 
Veteran was to be afforded an additional opportunity to 
provide clarifying information as to the claimed stressors.  
The Board directed that if sufficient information was 
obtained from the Veteran, the RO/AMC should attempt to 
verify the claimed service stressor.

However, the Board also noted that the Veteran had been 
diagnosed with a panic disorder, an anxiety disorder, and 
upon this review notes that the Veteran was diagnosed in 
August 1997 as having bipolar disorder.  

The Board specifically directed that if evidence of the 
stressor allegedly supporting PTSD was not obtained, the 
RO/AMC was to have the examiner who examined the Veteran in 
April 2009 review the claims file and provide clarification 
as to whether the Veteran's panic disorder and/or major 
depressive disorder is/are causally related to service, to 
include supporting rationale for all opinions expressed.

If the claimed stressor was verified, the RO/AMC was to 
consider the claim as encompassing one of service connection 
for PTSD.  Conversely, if the stressor was not verified, the 
claim would remain as one involving a psychiatric disorder.  
This directive was based on precedent of the Court of Appeals 
for Veteran's Claims precedent in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (Holding in part that in the case of those 
claimants who were unrepresented at the time of filing of the 
claim, the application for service connection must be read 
broadly by VA adjudicators to encompass any diagnoses 
reasonably within the scope of the claimed specific 
disability. The Court noted that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms).

The Board presently remands the appeal for this necessary 
action.  A remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board regrets any 
further delay in the Veteran's appeal.  However, the matter 
must be remanded for another examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will have the psychologist 
who examined the Veteran in April 2009 
review the claims file and provide 
clarification as to whether the Veteran's 
panic disorder and/or major depressive 
disorder is/are causally related to 
service - both with and apart from her 
witnessing of the traffic fatality as she 
has alleged.  The psychologist must 
explain the rationale for all opinions 
given.

If the April 2009 examining psychologist 
is not available, another appropriate 
examiner will review the file and provide 
the requested opinion.  

If deemed appropriate, the Veteran may be 
afforded a further VA examination.  

2.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2.  If such 
action does not resolve the claim the 
RO/AMC shall issue the Veteran and her 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.  





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


